EXHIBIT 10.2

CONFIDENTIALITY AGREEMENT

This Confidentiality Agreement (this “Agreement”) is entered into as of this
5th day of June, 2007, between InFocus Corporation, an Oregon corporation (the
“InFocus”), and Caxton Associates, L.L.C., a Delaware limited liability company
(“Caxton”).

WHEREAS, InFocus is currently (a) seeking to identify and recruit a new Chief
Executive Officer (the “Search Process”) and (b) pursuing its ongoing
exploration of strategic alternatives that may be available to InFocus (the
“Strategic Alternatives Process”); and

WHEREAS, pursuant to that certain Shareholders Agreement entered into as of the
date hereof between InFocus and the Caxton Entities (as defined therein),
InFocus has agreed to provide to Caxton, subject to existing contractual
limitations, certain Non-Public Information (as defined herein) relating to the
Search Process and the Strategic Alternatives Process, and Caxton has agreed to
provide certain assistance in connection therewith.

NOW, THEREFORE, in consideration of the premises, the mutual covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

Section 1.              In consideration for, and as a condition of such
information being furnished to Caxton and its officers, members, control
persons, employees, agents, financial and other advisors (including, without
limitation, attorneys and any representatives of such advisors) (collectively,
“Representatives”), Caxton agrees to treat any information that is furnished to
it or to its Representatives by or on behalf of InFocus concerning the Search
Process and the Strategic Alternatives Process, together with any notes,
analyses, compilations, studies, interpretations, documents or records
containing, referring, relating to, based upon or derived from such information,
in whole or in part (collectively, the “Non-Public Information”), in accordance
with the provisions of this Agreement.

Section 2.              The term “Non-Public Information” does not include
information that (i) is or becomes generally available to the public other than
as a result of a disclosure by Caxton or its Representatives in violation of
their obligations hereunder, (ii) was within Caxton’s possession prior to its
being furnished to it or is independently developed by Caxton or its
Representatives without violation of their obligations hereunder, or
(iii) becomes available to Caxton on a non-confidential basis from a source
other than InFocus or any of its Representatives; provided, that in the case of
(ii) and (iii) above, the source of such information was not known by Caxton to
be bound by a confidentiality agreement with or other contractual, legal or
fiduciary obligation of confidentiality to InFocus or any other party with
respect to such information.

Section 3.              Caxton hereby agrees that it and its Representatives
shall use the Non-Public Information solely for the purpose of assisting in the
Search Process and the Strategic Alternatives Process, that the Non-Public
Information received or generated by it or its Representatives will be kept
confidential and that neither Caxton nor its Representatives will disclose any
of the Non-Public Information in any manner whatsoever to any other person not
bound hereby; provided, however, that (i) Caxton may make any disclosure of such
information to which InFocus gives its prior written consent, and (ii) any of
such information may be disclosed to Representatives who need to know such
information in connection with the Search Process or the Strategic Alternatives
Process and who are provided with a copy of this Agreement and agree to be bound
by the terms hereof to the same extent as if they were parties hereto.  In any
event, Caxton shall be responsible for any breach of this Agreement by its
Representatives and agrees, at its sole expense, to take all reasonable measures
to restrain its Representatives from prohibited or unauthorized disclosure or
use of the Non-Public Information.

Section 4.              Caxton hereby agrees that, without the prior written
consent of InFocus, neither it nor its Representatives will disclose to any
other person any of the terms, conditions or other facts with respect to the
Search Process or the Strategic Alternatives Process, including the status
thereof; provided, however, that Caxton and its Representatives may disclose
such matters to, and may discuss such matters with, directors of InFocus and

  


--------------------------------------------------------------------------------




the officers and financial and other advisors of InFocus who are participating
in the Search Process or the Strategic Alternatives Process.

Section 5.              In the event that Caxton or any of its Representatives
becomes legally compelled by law, regulation, regulatory authority or other
applicable judicial or governmental body to disclose any Non-Public Information,
or to disclose any matter referred to in Section 4 above, Caxton will provide
InFocus with prompt written notice of such request or requirement so that
InFocus may seek an appropriate protective order or other appropriate remedy, if
available, and/or waive compliance with the terms of this Agreement.  If,
failing the entry of a protective order or other remedy (and whether or not
InFocus grants a waiver hereunder), Caxton or any of its Representatives is
required to disclose Non-Public Information or any matter referred to in Section
4 above, it may disclose only that portion of the Non-Public Information or of
any such matter that it is required to disclose which, upon advice from counsel
is legally required to be disclosed and will exercise all reasonable efforts to
preserve the confidentiality of such Non-Public Information and any matter
referred to in Section 4 above.  In any event, neither Caxton nor any of its
Representatives will oppose action by InFocus to obtain an appropriate
protective order or other reliable assurance that confidential treatment will be
accorded the Non-Public Information or any matters referred to in Section 4
above.  Notwithstanding the foregoing, if Caxton is advised by counsel that
Caxton is required to make disclosure of any matter referred to in Section 4
above in an amendment to its Schedule 13D under the Exchange Act with respect to
InFocus, Caxton may disclose in any such amendment only that portion of such
matter that it is advised by counsel that it is legally required to disclose.

Section 6.              Caxton’s obligations under this Agreement (including,
without limitation, its obligations under Sections 3 and 4 hereof) shall remain
in effect from the date hereof through the earlier of July 31, 2007 and the date
of the 2007 annual meeting of the InFocus shareholders (the “Term”).

Section 7.              Caxton hereby confirms that it understands, and will
advise its Representatives who do not already understand and who receive
Non-Public Information, that the federal securities laws prohibit any person who
has received from InFocus material, non-public information concerning InFocus
(such as may be included in the Non-Public Information) from purchasing or
selling securities of InFocus or its affiliates or from disclosing such
information to any other person under circumstances in which it is reasonably
foreseeable that such person is likely to purchase or sell such securities so
long as such information remains material and non-public. Caxton further
confirms that it understands, and will advise its Representatives who receive
Non-Public Information, that this Agreement is being entered into in accordance
with Rule 100 of Regulation FD under the federal securities laws.

Section 8.              No provision of this Agreement shall be waived or
amended except by the written consent of each party hereto, which consent shall
explicitly make such waiver or amendment.  Any attempted waiver or modification
in violation of this provision shall be void.

Section 9.              Money damages would not be a sufficient remedy for any
breach of this Agreement by Caxton or any of its Representatives, and InFocus
shall be entitled to equitable relief, including injunction and specific
performance, as a remedy for any such breach.  Such remedies shall not be deemed
to be the exclusive remedies for a breach of this Agreement but shall be in
addition to all other remedies available at law or equity to InFocus.

Section 10.            This Agreement and all disputes or controversies arising
out of or related to this Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without reference to
its conflicts of law principles (other than Section 5-1401 of the General
Obligations Law of the State of New York).

Section 11.            Each party hereby irrevocably and unconditionally
consents to submit to the exclusive jurisdiction of the courts of the State of
New York and of the United States of America located in the City and County of
New York for any actions, suits or proceedings arising out of or relating to
this Agreement and agree (i) not to commence any action, suit or proceeding
relating thereto except in such courts, (ii) to waive any defenses as to
personal jurisdiction of such courts and (iii) that service of any process,
summons, notice or document by U.S. registered mail to the respective addresses
set forth herein shall be effective service of process for any action, suit or
proceeding brought against either party in any such court.  Each party hereby
irrevocably and unconditionally waives any objection to the laying of venue of
any action, suit or proceeding arising out of this Agreement in the

2


--------------------------------------------------------------------------------




courts of the State of New York or the United States of America located in the
City and County of New York and hereby further irrevocably and unconditionally
waives and agrees not to plead or claim in any such court that any such action,
suit or proceeding brought in any such court has been brought in an inconvenient
forum.

Section 12.            The provisions of this Agreement shall be severable in
the event that any of the provisions hereof are held by a court of competent
jurisdiction to be invalid, void or otherwise unenforceable, and the remaining
provisions shall remain enforceable to the fullest extent permitted by law.

Section 13.            This Agreement may be executed in any number of
counterparts (including by facsimile or other electronic copy) and each of such
counterparts shall for all purposes be deemed original, and all such
counterparts shall together constitute one and the same instrument.

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first written above.

CAXTON ASSOCIATES, L.L.C.

 

 

 

 

 

 

 

 

 

By:

 

/s/ John Forbes

 

 

 

 

Name:

John Forbes

 

 

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

 

 

INFOCUS CORPORATION

 

 

 

 

 

 

 

 

 

By:

/s/ Roger Rowe

 

 

 

Name: Roger Rowe

 

 

Title: Vice President and Chief Financial Officer

 

3


--------------------------------------------------------------------------------